Citation Nr: 0024773	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for residuals of heat 
rash.

3.  Service connection for carbuncles on neck.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  There is no medical evidence of diagnosis of chloracne.

2.  There is no medical evidence of current disability of 
residuals of heat rash or carbuncles of the neck; nor is 
there medical evidence of a link, or nexus, between the 
veteran's currently diagnosed acne vulgaris and the in-
service incidence of heat rash and carbuncles on the neck.


CONCLUSION OF LAW

The claims of service connection for chloracne, residuals of 
heat rash, and carbuncles of the neck, are not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).


A review of the veteran's service medical records indicates 
that he was treated in June 1967, for possible heat rash.  He 
was seen again in November 1967, for complaint of "growths 
in back"; upon physical examination, he was diagnosed and 
treated for carbuncles on the neck.  There is no further 
reference in the service medical records to any skin disorder 
or disability.  The veteran has submitted lay statements to 
the effect that he has continued to experience a rash on his 
back since service.  

Post-service medical records consist of a VA examination 
report dated July 1998, which noted that the veteran 
complained of a long history of a non-pruritic rash with 
scarring on his back.  Physical examination did reveal a rash 
in the posterior and anterior thorax with underlying scarring 
from previous rash areas; the clinical diagnosis was acne 
vulgaris.  

With regard to the claims of service connection for residuals 
of heat rash and carbuncles on the neck, the Board finds that 
the appellant has failed to present well grounded claims.  
The Board finds that the veteran has failed to meet the first 
Caluza requirement of a well grounded claim.  Specifically, 
the Board notes that there is no medical evidence of a 
current disability of either heat rash or carbuncles.  
Furthermore, there is no medical evidence of a link, or 
nexus, between the veteran's currently diagnosed acne 
vulgaris and the in-service incidence of heat rash and 
carbuncles on the neck.  With regard to the current claim of 
service connection for chloracne, the Board finds that the 
appellant has failed to present a well grounded claim.  As 
noted about the first Caluza requirement for a well grounded 
claim is a currently diagnosed disability.  In the instant 
case, there is no medical evidence of chloracne of record, 
either during service or thereafter.  Thus, the Board 
concludes that for each of the claims at issue, the veteran 
has failed to satisfy the evidentiary requirements of a well 
grounded claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

Entitlement to service connection for chloracne, residuals of 
heat rash, and carbuncles on the neck, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


